NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUIS REYNALDO JOHNSON, AKA Luis                 No.    18-15078
R. Johnson,
                                                D.C. No. 2:16-cv-00253-JAM-AC
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

JOE A. LIZARRAGA, Warden; CYNTHIA
FRITZ,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      California state prisoner Luis Reynaldo Johnson, AKA Luis R. Johnson,

appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983

action alleging federal claims in connection with his parole hearing. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We may affirm on any basis supported by the record. Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      To the extent that Johnson’s claims challenged prior parole suitability

decisions or would otherwise necessarily demonstrate the invalidity of the duration

of his confinement, the district court properly concluded that the claims are barred

by Heck v. Humphrey, 512 U.S. 477 (1994). See Wilkinson v. Dotson, 544 U.S. 74,

78 (2005) (“[A] prisoner in state custody cannot use a § 1983 action to challenge

the fact or duration of his confinement.” (citation and internal quotation marks

omitted)).

      To the extent that Johnson’s claims challenged parole procedures, dismissal

was proper because Johnson failed to allege facts sufficient to state a plausible

claim for relief. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are to be construed liberally, a plaintiff must present

factual allegations sufficient to state a plausible claim for relief); see also

Swarthout v. Cooke, 562 U.S. 216, 220 (2011) (in parole context, due process

requires only that a prisoner be provided with an opportunity to be heard and a

                                            2
statement of the reasons why parole was denied); Gonzalez v. Planned Parenthood

of L.A., 759 F.3d 1112, 1115 (9th Cir. 2014) (the court need not accept as true

allegations contradicted by documents referred to in the complaint).

      The district court did not abuse its discretion by denying Johnson leave to

amend because amendment would have been futile. See Gordon v. City of

Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (setting forth standard of review and

explaining that leave to amend may be denied if amendment would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3